DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 

	Claim Status
Claims 1, and 11-14 have been amended; support for claims 1, 11-12 and 14 are found in [0015] of the instant specification, support for claim 13 is found in Figure 2. 
Claims 1-20 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action are withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
(A) Hermann US-2011/0174556, (B) Shimizu US-2013/0095356 A1, and (C) Han KR-2017/0069003A.
Hermann teaches of a battery pack gas exhaust system. Hermann discloses in which perforations 511and 513 can be always opened, however, in an alternate embodiment of the battery pack the perforations are sealed in such a way as to minimize the flow of hot gas from one section 303 and into a different section 303 through a side member 505. The sealing perforation 511 and 513 is done through the use of one way valves and seals that allow hot gas to flow out of a section 303 instead of through a side member 505. Another embodiment of Hermann teaches wherein the perforations 511 and 513 may be sealed with a material having low enough melting point to melt the seal portion to allow built up gases to be exhausted from the battery ([0040]). Hermann fails to teach nor render obvious the strength of the seal portion of the perforation being less than 1 megapascal at 100 degrees Celsius as well as a PETG material being used for the seal portions of the perforations. A skilled artisan would have no teaching motivation nor suggestion to include the strength of the seal portion at the temperature as claimed nor include a PETG material as the seal portions designed to be damaged by the release of the battery exhaust within the battery module. 

 Shimizu discloses a cell module with a one way valve that is configured to open into an exhaust passage to allow gas to be exhausted from a battery module. Shimizu fails to teach nor render obvious the plate member 70 having the desired strength of less than 1 megapascal at 100 degrees Celsius or wherein the plate member is made of a PETG material as taught by the Applicant. A skilled artisan would have no explicit reason to modify Hermann nor Shimizu to render the amended claims as obvious.

Han discloses a battery module with a venting duct designed to discharge smoke to the outside of the module without flames or sparks discharging to the outside of the module. Han teaches wherein the duct is made of a flame retardant or nonflammable material such as PETG, however, teaches wherein the duct 120 is flame resistant as it is not burned by the flame ((0041]). Therefore, there would be no reason to incorporate the PETG material of Han into the batteries of Hermann nor Shimizu as the cover layer as the PETG material of Han would cause the batteries of Shimizu and Hermann to be inoperable because Han teaches the PETG material would not form a vent that could be damaged to allow venting gases to be exhausted out of the battery cells and modules.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 

Regarding argument (a), Hermann teaches of multiple embodiment wherein the perforations can optionally be a seal portion or optionally can be opened ([0040]). Thus if the perforations are opened the addition of the one way valve 70 of Shimizu would not be an additional layer that would increase the buildup of pressure in Hermann. Hermann alone could render obvious the cover layer of the previous claim set, however, due to multiple embodiments a skilled artisan would be able to include the one way valve 70 of Shimizu without causing a buildup of pressure in Hermann. Furthermore, this argument is rendered moot in view of the amendments to the claims.
The arguments of (b), (c), (d) are rendered moot in view of the amendments to the claims as the independent claims 1, 11 and 14 are non-obvious therefore every claim dependent on a non-obvious claim would also be non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727